HOOD, Associate Judge
(dissenting).
I agree that the statement of the trial court at the conclusion of the evidence was possibly inadequate from a strictly technical viewpoint, in that it omitted any reference to plaintiff’s negligence as a proximate cause of the collision.1 However, there is implicit in the statement a finding that plaintiff was guilty of contributory negligence, i. e., that plaintiff’s negligence was a contributing factor to the collision.
The trial court was not delivering a treatise on the law of negligence, was not charging a jury, and was not even making formal findings of fact and conclusions of law. The remarks were addressed to counsel and in effect were no more than an announcement that plaintiff was denied a recovery because of his own contributory negligence. To construe the remarks as representing the complete mental processes of the court in arriving at its decision is, in my opinion, both unrealistic and unfair, and will serve to discourage a trial court, sitting without a jury, from giving counsel any explanation of its finding, lest such explanation on critical examination be found technically deficient in some particular.
We ought not to assume that the trial court ignored, or was ignorant of, the elementary principles of the law of negligence. If counsel had any doubt in that regard, requested rulings of law could have been presented before final submission. Instead, counsel saw fit to submit the case without argument.
I think it is clear that the trial court, having considered the evidence, determined the fact of proximate cause, and the remarks were merely in the nature of a general finding for the defendant. Such a finding, on the record before us, ought to be sustained.

 Ross v. Hartman, 78 U.S.App.D.C. 217, 139 F.2d 14, 158 A.L.R. 1370, certiorari denied, 321 U.S. 790, 64 S.Ct. 790, 88 L.Ed. 1080; Schear v. Ludwig, 79 U.S.App.D.C. 95, 143 F.2d 20, certiorari denied, 323 U.S. 734, 65 S.Ct. 72, 89 L.Ed. 589; Herndon v. Higdon, D.C.Mun.App., 31 A.2d 854; Eclov v. Dalton, D.C.Mun.App., 38 A.2d 661.